OFFICE       OF   THE   AlTORNEY   GENERAL   OF   TEXAS




Debr    Sirr




                                                    latter of rroent
date in which                                       f thir department
                                                    are taking     the
                                              repuert.letter to p3u
                                           th Oiitoor,lttaohd to
                                            aa follanra




               ma    Diririon of IndumtrlalEyggie* 0r        tha
       Texar 8tata Daprrtmnt oi 8081th Ooogdrrtitag
                                                  with
       the United Statea   Publio Health Senloe oi ths
       Podoral &ourlty    Mm.lnirtrrtlonuader Tltla Elx
       or ths Soohl Seo;lrltrAot ir lnd~evo ?lato initiata
       ad oarry o ut l rogram 0r health promot fon aad
       health oonrrrtat  Pon mong lndurtrid grc~~pa--a
Hon. Orrlllo a. Carpntrr,             Da&@   t


    duty with whloh thlr doputziiont i8 ohmgod under
    stat0 Law. To oonduot ruoh eotlrityit booomer
    tow lonntlel first of lll to dotmzalno thr 8oopo
    OS the problem. Tar thl8 purporo lp 18 ~0x7 lsnn-
    tlal to heto a 111% of lndurtrlor opsrrting in
    T4Xl38. Suoh l li8t w find lrelleblo only In ycur
     otiloo.
            ‘370would like,          thor*roro,      to rrk you to
     8uUpplrU8 with     l   llot of      omDlo~r8      giving   U8   onl~l

            1. Tho AUMI a ndlddrerr
            e. Froduottamamritoturod uador your Cobo
               (lb.0 her. born 8UDpli.d with Cod0 Id8r
                 by the Social Geourlty             Boerd:
            3. Tho approxlmto  numbor of l .loyoorla
               opdh plant, If euoh inform&4 'onoen bo
               obtalnod without l g r ea t doal of troublr.
         Vhl8 iniormetlon 18 to'bo 11804rololt ior
    8oloatiflo~JrrposorIiiardor to srelueto oafiron-
    no&al working condition8 and to aer~lrt indurt
     In tho location and aontrol of occupationalhoa7 ,th
     herard8, e8 wall a8 In tho prOmOtiOn ot adult
     hoalth prograqr.a
            wo   ai80   quota   aa    r0iia*8       rroln8 odo8tion          to
our drpertsrntfrcm Dr. Cox, UndOr drto oi SUna 7, 1940,
portalnlngto tb repuortmado OS your dopirtmont in tho
lbor, mennor&
           l l * o Vi0era ett4mptlng not only to oell
     tho lttontlonof lmploprr to potrntlel oooupatlon-
     ll hoelth hezardn,but else to mxpherlm thr gen-
     orallzod program of honlth ooneorvetlon en4 hoelth
     promotion  ?or la;h end ororp plant. Thlr program
     18 mooting with the l??rc?al oi orgenlzo4 labor,
     rteto end local mnufaoturlng    aoroelatlon8,ohem-
     berm of oommereo, end with the pub110 In general.
     8 l l The lnrormetlonn geitherla to bo urea for
     the benofltof lnployer end lxplafoo and il.not   to
     bo 13004In ocurt aotlon or an7 ciennu tc
     teto ml8underrtendlngr   btweon lmplopr aniyD!:;O..
     It 18 rtrlotlye oooporatlrr, rogru    dorlgna to                             .
     pranotatha health of our l6uPt working population.
Hon. Orrlllo 9.           Cerpmtor,              ;agm 3

      Tha    lniorm8tlonwhloh                 wa era           rOqU48tlng wo-l1d.b.
      of t~8ndOU8               bonoflt in our dopertunt in the pu-
      suit   of    our    objootitoa.               *   l     4 ”

          Sootion 9 (o of rrtlolr bg21-b Vernon@6  ~rmo-
tatea Olvll statutoo, 1s40. 11 (0) in o??foIel oopr), r8CI48,
in pert, a8 r0ih8t
              Qooordr             1n4     report81            Zaoh Omplofing unit,
      #hall keep         truI      end      eoourete           Waphymmt         r4OOrd8,
      oontalnlng ruoh ln?ormetlon 68 the                                CCQSII~SIO~may
      p!w#oribO  and whloh 18 da-4                                n44488U7   to th8
      p r o p er
              ldmlnlrtratioa of fhi.8Aot. 6uoh rooord8
      rhall bo open to inrpotfon and subjoot to bolng
      ooplod by tho Cmnlr8lon or Ito luthorlrmd repro,-
      8OntetivO8 at a nyreeronrbh   tin6 lnd a8 0rt.a a8
      may bo necerjsary.  Tho Commlselon nsy require tram
      any mploylne unit   any sworn or ua8waa report*,
      with r48D4Ot to D4rSOn8 Wp103'44 by it,  whloh thS
      canmissiondoom8                   n40488arf           for     tbq   4rre4tiv4        admin-
      lstrotion o? thfs Mt.   In?ormatIon thus obtained
      shall not be pzbllahed or bo 0~0s to publlo la-
      Emotion (other th::nto xmbllb lnBloYee# in tb
      per?crzzancoo? thair xbllo dutisr) In ens Rennsr
      r4roelInn the lmlo3Ina unit'0 IdmititY~ l l + m
      mpti818   our8).
              Uador       thir          8tatuU          the       T4X48   vneaglo~nt          am-n-
ration CakmIseion 18 euthoriud to eXemin4 rsd tO.inspaot
nOOrd8   Or WT#iOYi~   Unit8,   end to require   mi!IhZbporta 08
40~104  by the 001t~d08IOn   tWO488Ii~ SCT th 8  l~?Oofl+@ abin-
lstratlonof the Aot. Th. OOnaiS8ion 18, how#VW, •X&Wa881~
prohibit04 fraa publlehla roT4eli4 oi di#olo#ing to th8
public in my manner the fniOXmetion
                              @           thU8 8OOUT46.   EiXO4~tod,
only,  18 that tlw InronuatIon    ray be rstowi~a   bo jwbllo
4laDlO~OO8in tho por?oTmancW Of their Dub110 dUth8         -
must thrrororo 64trrminm if tho roquort at hand iali8 within
thl8 lXOO~tIOn.
               The 4utiO8 of the State Do utaent                                      0r   Hmlth
ar8  variOU#ly     dofined and lndlcato4 Pn th0                                 #tatUto#      of    ToSB,
4roorgtr   frat    whioh wo quot. eo followrt
                  '~ptlclo4414a, V*A.UrS.
              +-To       bettor          protoot         ea4   pramotr th4 health of
      the    geoplo o? Tox08, Ulu                           18 horrbr l8tabliOhO4 th8
Ho;?.Orrlll4 S. hr34nter,   pags 4

    State Dspartmnt of l!eelth,wkioh hapertnent
    8hal1 coaslst 0r a State 3o.:rd0r Health l
    St&to 581th C;'floernnd hlr admlnirtrat~ve start
              shall hare the generel powus end &ut?d
    and w;-.loh
    eut!iorIzedsnd ka>osed by the prorlslonr or tlilr
    not .*
         ArtIOle 4419, V.A.C.S:
         *The Ot?itaBoas4 or Heelth #hell hero @mu-
    al supurislon and ooctrol of all matter8 pertain-
    ing to tho health or oltlzonr 0r thlr State, a8
    provided herein. + + * .
          Article 4420, V.A.C.St
          "The mmbore of the State 3~~4 of Heaith or
     any parson duly autLorIz.adby t.mm, upon prasenta-
     tion of proper authority :n wrltlng, era hsraby
     empowsrsd, w!mnever they m6y dealt It necaesery in
     pursuanc4 0r their dutler, to Juter into, exmi.lb,
     lnveetlgnts , insj%ct and via-u any gmund,  gublia
     builbing, factory, 8laughtar house, +ioking   PIJL~S,
     ebbattolr, dairy, bakery, mnutactG?y, hotel, ras-
     taurant and any other i~UbllOglace and ;UblIo bullb-
     ing nhera they deem it 2ropar to enter ?or tha dis-
     covery aad sa2;rzsrlan cl'4itec;aeand fGr the 4n-
     forcecent of th rulea af <he oanltery coda for
     Tares and 3i nny health lew, smlthry iaw or quar-
     antin8 rsgulntim of tiis ktilt0.v

            Article ~421, V.A.C.S;
            *The rarbers of scld Board of Eealth end its
     ortlcsrs ar4 sewrally    aitk;risad to admklster
     oath8 and t3 su13;imxitnasoee and compel their at-
     tendanco ir,~11 mttors prc;perfor said board to
     lnveetigete,   such as tha 4etorm:natIon o? nuisances,
     invastIgetI0.COf public %;&itar8Ugi~l148,Of any 8X*-
     Itery conditions, of fhe existence 0r infection,
     or tha lnvcst.i~.~ti~n of eny rattar requlrlrg the
     exercise of the Giscretlonsrypowers invested lc
     said boer4 and' its officers and member8, and In the
     general sc3~ of Its outk3rlty invested by thle
     chepter.   l + * ”
           Tha Stetc 2epartment o? Health Is therafore c!xrrged
with the duty of promoting the hmlth of the ~00,714of Textis.
It I8 given broad powers to accomplish it8 objectlvss. Any
taaslbla and rensonabla program designed to aohlava t?Ji8
purpose, gsnsrally, or as to particular grouyr, oleorly
                                                                 85




lion.On1110 8. Carpmtor, pgr 8

waul4 be oon6lmtant nlth   itr   dutle8.
            * +rormetion nqurrtr~ of the Qaml88lon 18
to bo ured in the proerar of thr Departmoat or Eaalth do-
rigno(L to promote the health oi the adult workin   population
of Texa8, gartloularly w6oag lndurtrial groupa. It 18 in-
rormtion orrontial to thir objrotliO an4 till bo ~806 only
for muoh gurpo80~ It mwa8 mdr08t that thir requert 18
or the t 'pmOont8mpletsd by the L6gl8latUN la the exoeption
to the prohibitlou w6lnst diroloruro lp p o a r iqin Seotion
It (8) oi tb Texas Oa8mploymOat Cam6isrloa Aot.
            Aooordlnely, you are r68pOOtrUliyadtl6.d     that
It  18 tha opinion of thla d6partmtnt that th6 derorlbs6
request mdo of the Texer IJaOm~loyaeatCompnratioa Conmiir-
eion by Dr. COO. ii.COI, State kalth oftioer, i8 01180r
a apublio lnployme la the psriom6nOO of hi8 piblio dutlalw
                         18 lut:roritodto furnlrh the lWQUO6c-
and that the CofAUTIi66iOn
ld lnrormation.




                                     BY ’
                                      &@+++D
                                        'LolJ!lC. Steakl y
                                                 Amlfistant




ZCStob